DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9, 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “operate a wireless power transmitter to switch from transmitting the wireless power to the one or more first building devices to transmitting the wireless power to one or more second devices… indicated by the zone power mode” as disclosed in independent claims 1 and 21 of the instant application.
While the prior art of record shows using controllers and control systems to turn on/off devices connected to a wireless power system using rules such as occupancy rules for lighting, the prior art of record does not specifically show being able to switch the transmission of power as claimed and argued by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117